Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3690 Page 1 of 8




   1   TYSON C. LANGHOFER, AZ Bar No. 32589*
   2   tlanghofer@ADFlegal.org
       ALLIANCE DEFENDING FREEDOM
   3   15100 N. 90th Street
   4   Scottsdale, Arizona 85260
       (480) 444-0020
   5   (480) 444-0028 Fax
   6
       Attorney for Plaintiffs
   7   *admitted Pro Hac Vice
   8
                          UNITED STATES DISTRICT COURT
   9
  10                   SOUTHERN DISTRICT OF CALIFORNIA
  11    NATHAN APODACA; and
  12    STUDENTS FOR LIFE AT
  13    CALIFORNIA STATE
        UNIVERSITY-SAN MARCOS,
  14                                               Case No. 3:17-cv-01014-L-AHG
                                     Plaintiffs,
  15
                          v.
  16                                               PLAINTIFFS’ POINTS AND
        TIMOTHY P. WHITE, Chancellor               AUTHORITIES IN SUPPORT OF
  17    of California State University, in his     MOTION FOR
  18    official and individual capacities;        CLARIFICATION AND/OR
        KAREN S. HAYNES, President of              RECONSIDERATION OF
  19    California State University-San            SUMMARY JUDGMENT
  20    Marcos, in her official and individual     ORDER
        capacities; and ASSOCIATED
  21    STUDENTS, INC. OF                          Judge: Hon. M. James Lorenz
  22    CALIFORNIA STATE
  23    UNIVERSITY SAN MARCOS, a
        California nonprofit corporation,
  24
                                   Defendants.
  25
  26
  27
  28
Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3691 Page 2 of 8




   1                                         INTRODUCTION
   2      Pursuant to Federal Rules of Civil Procedure 60(a), Local Civil Rules, and this
   3   Court’s Standing Order for Civil Cases, Plaintiffs submit this Points and Authorities
   4   in support of their motion for clarification and/or reconsideration of two discrete
   5   issues which appear to be clerical errors and/or omissions in the Court’s August 13,
   6   2019, Order on Motion for Summary Judgment (Dkt. 86) (the “Order”).
   7      First, under Section III(D) (pages 26–28 of the Order) the Court concludes that
   8   “Plaintiffs’ motion for summary judgment is DENIED and Defendants’ motion for
   9   summary judgment is GRANTED” regarding the qualified immunity issue (italics
  10   added). This appears to be a clerical error given the Court’s rationale and prior
  11   statement that “qualified immunity does not shield the individual Defendants in this
  12   case.” Order at 27.
  13      Second, while the Court issued clear holdings that the fora that are used to fund
  14   RSOs are unconstitutional because they lack viewpoint-neutral criteria, the Court’s
  15   order appears to leave some ambiguity as to whether the viewpoint-neutrality
  16   principle applies to how ASI issues budgets for expressive organizations such as the
  17   Centers.
  18      Since the parties are in active settlement discussions and preparing to meet the
  19   Court’s trial-related deadlines, and it is unclear what claims remain for trial,
  20   Plaintiffs request that the Court issue a ruling specifically on whether the principles
  21   of viewpoint neutrality apply to ASI’s allocations of funds to the Centers, or clarify
  22   that that issue remains for trial. Because these issues were fully briefed in the Cross-
  23   Motions for Summary Judgment, there should no need for additional briefing or
  24   delay.
  25                                       LEGAL STANDARDS
  26      FRCP 60(a) grants the court broad latitude to “correct a clerical mistake or a
  27   mistake arising from oversight or omission whenever one is found in a judgment,
  28   order, or other part of the record. The court may do so on motion or on its own, with
                                                      1
       Points and Authorities in Support of Motion for Clarification and/or Reconsideration of Order on
                                             Summary Judgment
                                                                               (3:17-cv-01014-L-AHG)
Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3692 Page 3 of 8




   1   or without notice.” Fed. R. Civ. P. 60(a); see also Blanton v. Anzalone, 813 F.2d
   2   1574, 1577 (9th Cir. 1987) (“A district court has very wide latitude in correcting
   3   clerical mistakes in a judgment.”). “Errors correctable under Rule 60(a) include
   4   those where what is written or recorded is not what the court intended to write or
   5   record.” Blanton, 813 F.2d at 1577. Clerical errors include not only typos or
   6   misstatements, but also “a court’s failure to memorialize part of its decision.” Estate
   7   of Hernandez-Rojas v. United States, No. 11-CV-0522-L-DHB, 2014 WL 3699929,
   8   at *2 (S.D. Cal. July 24, 2014). In addition, a motion under Rule 60(a) is appropriate
   9   when the parties brief an issue and the Court does not address the issue in its
  10   summary judgment order. See Troester v. Starbucks Corp., No. CV-1207677-CJC-
  11   PJW, 2019 WL 2902487, at *1 (C.D. Cal. May 21, 2019) (“The Court did not address
  12   Starbucks’s statute of limitations argument in its summary judgment order.
  13   Accordingly . . . the motion for reconsideration is GRANTED. Since the parties
  14   fully briefed this issue in their summary judgment briefs, the Court will proceed to
  15   address it on the merits.”).
  16                                           ARGUMENT
  17      I.     The Court should amend its order regarding qualified immunity.
  18      The Court’s order regarding Section III(D) states that Defendants’ motion for
  19   summary judgment on the qualified immunity issue is granted and Plaintiffs’ is
  20   denied. Order at 27–28. However, the Court appeared to intend the opposite results
  21   since its analysis and language support the conclusion that Defendants were not
  22   entitled to qualified immunity. See Order at 27 (“This Court agrees with Plaintiffs”
  23   and “qualified immunity does not shield the individual Defendants in this case.”).
  24      “A district court judge may properly invoke Rule 60(a) to make a judgment
  25   reflect the actual intentions and necessary implications of the court’s decision.” Robi
  26   v. Five Platters, Inc., 918 F.2d 1439, 1445 (9th Cir. 1990). Since the concluding
  27   language of Section III(D) does not appear to reflect the intent or necessary
  28   implications of the Court’s decision, the Court should grant Plaintiffs’ motion for
                                                      2
       Points and Authorities in Support of Motion for Clarification and/or Reconsideration of Order on
                                             Summary Judgment
                                                                               (3:17-cv-01014-L-AHG)
Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3693 Page 4 of 8




   1   clarification and/or reconsideration.
   2      Thus, Plaintiffs respectfully request that the Court clarify and/or reconsider its
   3   order on the parties’ motions for summary judgment to clarify that Defendants’
   4   motion for summary judgment on qualified immunity grounds is denied, not granted
   5   (Order at 27–28).
   6      II.    The Court should issue an order clarifying that the viewpoint-
   7             neutrality principles apply to all fora for expression funded by the ASI
   8             Fee, including funding the Centers.
   9      Plaintiffs and Defendants fully briefed the issue of whether “Defendants’ student
  10   fee policy violates Plaintiffs’ First Amendment right against compelled speech by
  11   mandating students fund expression through fees that are distributed in a viewpoint-
  12   discriminatory manner.” See Pls. MSJ Mem. at 13–21 (Dkt. 58-1); Dfs. Opp. Mem.
  13   at 34 (Dkt. 62); Pls. Reply Mem. at 3-11 (Dkt. 69). Specifically, Plaintiffs argued
  14   that ASI maintains and uses unbridled discretion to favor viewpoints that Plaintiffs
  15   oppose through the funding of the Centers, see Pls. MSJ Mem. at 19–21 (Dkt. 58-
  16   1), and that compelling Plaintiffs to fund the Centers without guidelines for
  17   viewpoint-neutral funding of the Centers violates the First Amendment. Id.
  18      The parties have entered into negotiations for settlement and are preparing to
  19   meet the Court’s trial deadlines, but appear to be in disagreement over whether the
  20   Court’s order addresses the funding of the Centers through the mandatory ASI Fee.
  21   Plaintiffs contend that the principles expressed in the Order make it clear that ASI
  22   must develop policies that include viewpoint-neutral criteria for the creation and
  23   funding of expressive organizations—including funding any centers that engage in
  24   expressive activity. See Order at 17 (“Defendants are required to allocate the
  25   mandatory ASI fee in a viewpoint neutral manner to safeguard Plaintiffs from
  26   ‘furnishing contributions of money for the propagation of opinions which he
  27   disbelieves and abhors.’”); see also Order at 26–27 (“The Court finds that the
  28   evidence demonstrated that Plaintiffs’ First Amendment right against compelled
                                                      3
       Points and Authorities in Support of Motion for Clarification and/or Reconsideration of Order on
                                             Summary Judgment
                                                                               (3:17-cv-01014-L-AHG)
Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3694 Page 5 of 8




   1   speech was violated by Defendants’ unbridled discretion to disburse the ASI fee in
   2   support of viewpoints to which Plaintiffs object without having narrowly drawn,
   3   reasonable, and definite standards.”). Defendants have expressed that they do not
   4   believe the Court addressed the issue of the Centers’ funding because while the Court
   5   issued orders granting Plaintiffs’ motion for summary Judgment regarding the fora
   6   that fund RSOs, it did not include the same language either granting or denying
   7   Plaintiffs’ motion for summary judgment on the compelled speech issue or forum as
   8   to funding budgeted organizations such as the Centers. In order to engage in effective
   9   settlement negations and prepare for trial on any remaining issues, Plaintiffs
  10   respectfully request that the Court issue an order clarifying whether the viewpoint-
  11   neutrality principle applies to all expressive activities funded by the ASI Fee—
  12   including the Centers, or whether that issue remains for trial.
  13      When the parties brief an issue and an order does not include a clear conclusion
  14   on that issue, a motion for clarification is appropriate. See Troester v. Starbucks
  15   Corp., No. CV 12-07677-CJC-PJW, 2019 WL 2902487, at *1 (C.D. Cal. May 21,
  16   2019) (granting a motion to clarify and/or reconsider an Order on Motion for
  17   Summary Judgment where the parties had briefed an issue and the court’s order did
  18   not come to a conclusion on that issue). Here, the parties briefed the issue of whether
  19   the Centers could be allocated budgets through the mandatory ASI Fee without any
  20   policies ensuring viewpoint neutrality in that process. See e.g. Pls. MSJ Mem. at 19–
  21   21 (Dkt. 58-1); Pls. Reply Mem. at 3–11 (Dkt. 69).
  22      The Court’s Order outlines the undisputed facts that support the legal analysis
  23   that mandatory fees funding expression must be distributed in a viewpoint neutral
  24   manner—including to the Centers. These include, inter alia, the following:
  25      1. “Advocacy [is] one of ASI’s core values”, Order at 3;
  26      2. “[T]he undisputed evidence shows Plaintiffs paid mandatory students fees . . .
  27          to ASI and expressive activities by ASI conflicted with Plaintiffs’ personal
  28          beliefs.” Id. at 9;
                                                      4
       Points and Authorities in Support of Motion for Clarification and/or Reconsideration of Order on
                                             Summary Judgment
                                                                               (3:17-cv-01014-L-AHG)
Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3695 Page 6 of 8




   1      3. “ASI funds the Centers in higher proportion in comparison to RSOs, the
   2          Centers can use ASI funds in ways Plaintiffs are prohibited, and Defendants
   3          generally favor the Centers’ expressive activity over Plaintiffs’ viewpoint.”
   4          Id. at 10;
   5      4. Mandatory student fees may only be sustained when their distribution is
   6          viewpoint neutral. Id. at 13;
   7      5. The ASI fee is not distributed in a viewpoint-neutral manner. Id. at 17-25.
   8      The Court’s analysis supports the conclusion that the mandatory fee is
   9   unconstitutional because ASI favors the Centers’ expression over other viewpoints
  10   and Defendants have not implemented any policies bridling ASI’s discretion to
  11   continue to do so. See Order at 17 (“Defendants are required to allocate the
  12   mandatory ASI fee in a viewpoint-neutral manner to safeguard Plaintiffs from
  13   ‘furnishing contributions of money for the propagation of opinions which he
  14   disbelieves and abhors.’”); see also Order at 26-27 (“The Court finds that the
  15   evidence demonstrated that Plaintiffs’ First Amendment right against compelled
  16   speech was violated by Defendants’ unbridled discretion to disburse the ASI fee in
  17   support of viewpoints to which Plaintiffs object without having narrowly drawn,
  18   reasonable, and definite standards.”).
  19      While the Court clearly concluded that the speech forums by which RSOs are
  20   funded do not contain sufficient criteria to bridle discretion and are therefore
  21   unconstitutional, it appears that the Court did not “memorialize part of its decision”
  22   regarding whether the Defendants violate the First Amendment by failing to
  23   implement any policies bridling ASI’s discretion to discriminate in the forum created
  24   by distributions to the Centers. Cf. Estate of Hernandez-Rojas v. United States, No.
  25   11-CV-0522-L DHB, 2014 WL 3699929, at *2 (S.D. Cal. July 24, 2014) (Rule 60(a)
  26   motion is appropriate when the Court does not “memorialize part of its decision.”).
  27      Plaintiffs request that the Court clarify this by memorializing the conclusion of
  28   its compelled speech analysis that when ASI distributes mandatory fees to
                                                      5
       Points and Authorities in Support of Motion for Clarification and/or Reconsideration of Order on
                                             Summary Judgment
                                                                               (3:17-cv-01014-L-AHG)
Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3696 Page 7 of 8




   1   expressive entities (whether “Centers” or not) the process for that distribution must
   2   be governed by viewpoint-neutral criteria. In addition, the Court could add to its
   3   forum analysis that (as the Ninth Circuit recently held) the ASI Fee as a whole is the
   4   relevant forum and thus the viewpoint-neutrality principle articulated in the Court’s
   5   forum analysis also applies to the Center’s funding because “the student activity fund
   6   [as a whole] is the relevant forum for . . . assessing the permissibility of defendants’
   7   actions.” Koala v. Khosla, 931 F.3d 887, 904 (9th Cir. 2019) (submitted as
   8   supplemental authority on August 6, 2019) (Dkt. 83).
   9      The Court should grant this motion to clarify the “actual intentions and necessary
  10   implications of the court’s decision,” Robi, 918 F.2d at 1445 (9th Cir. 1990),
  11   regarding the compelled payment of fees to fund the Centers without viewpoint-
  12   neutral criteria, and/or regarding the viewpoint-neutral distribution requirements of
  13   the forum created by the fee distribution to the Centers for expressive activities.
  14      Thus, Plaintiffs respectfully request that the Court revise and/or reconsider its
  15   order on the parties’ motions for summary judgment to clarify these two discrete
  16   issues and issue an amended opinion or order that:
  17      1. Clarifies that Defendants’ motion for summary judgment on qualified
  18          immunity grounds is denied (not granted, Order at 27–28), and
  19      2. Clarifies that the ASI Fee policy is unconstitutional to the extent that it funds
  20          expression (including favoring the Centers’ expression, Order at 10) because
  21          it compels payment of student fees and/or creates a forum but fails to ensure
  22          that “Defendants . . . allocate the mandatory ASI fee in a viewpoint neutral
  23          manner.” (Order at 17) (I.e., compelling Plaintiffs to fund the Centers’
  24          expression is unconstitutional unless and until Defendants adopt policies for
  25          the viewpoint neutral allocation of budgets to expressive organizations
  26          (including the Centers)).
  27
  28
                                                      6
       Points and Authorities in Support of Motion for Clarification and/or Reconsideration of Order on
                                             Summary Judgment
                                                                               (3:17-cv-01014-L-AHG)
Case 3:17-cv-01014-L-AHG Document 92-1 Filed 09/10/19 PageID.3697 Page 8 of 8




   1   Respectfully submitted this 10th day of September, 2019.
   2
   3                                               By: s/ Tyson C. Langhofer
   4     DANIEL R. WATKINS                         TYSON C. LANGHOFER
         CA Bar No. 163571                         AZ Bar No. 32589*
   5     WATKINS & LETOFSKY, LLP                   ALLIANCE DEFENDING FREEDOM
   6     2900 S. Harbor Blvd., Ste. 240            15100 N. 90th Street
         Santa Ana, CA 92704-6418                  Scottsdale, Arizona 85260
   7
         (866) 439-1295                            (480) 444-0020
   8     (949) 476-9407 Fax                        (480) 444-0028 Fax
   9     dw@wl-llp.com                             tlanghofer@ADFlegal.org

  10     J. CALEB DALTON
  11     D.C. Bar No. 1033291*
         ALLIANCE DEFENDING FREEDOM
  12     440 First Street NW, Suite 600
  13     Washington, DC 20001
         (202) 393-8690
  14
         (202) 347-3622 Fax
  15     cdalton@ADFlegal.org
  16                                *Admitted Pro Hac Vice
                                     Attorneys for Plaintiffs
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      7
       Points and Authorities in Support of Motion for Clarification and/or Reconsideration of Order on
                                             Summary Judgment
                                                                               (3:17-cv-01014-L-AHG)
